ORDER

PER CURIAM.
Lamark Franklin (“Defendant”) appeals from his conviction of murder in the first degree and armed criminal action. A jury convicted Defendant of first degree murder, Section 565.020.1,1 and armed criminal action, Section 571.015. The trial court found Defendant to be a prior offender and sentenced Defendant to: life imprisonment without parole for the murder, and thirty years imprisonment for the armed criminal action, to be served concurrently with the murder sentence. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000, unless otherwise indicated.